Order                                                                   Michigan Supreme Court
                                                                              Lansing, Michigan

  June 13, 2008                                                                 Clifford W. Taylor,
                                                                                         Chief Justice

  136065 & (56) 	                                                              Michael F. Cavanagh
  136096                                                                       Elizabeth A. Weaver
                                                                                      Marilyn Kelly
                                                                                 Maura D. Corrigan
                                                                               Robert P. Young, Jr.
  LISA FEDEWA, Personal Representative of the                                  Stephen J. Markman,
  Estate of Nicholas Ryan Fedewa,                                                             Justices
                Plaintiff-Appellee,
                                                      SC: 136065
  v                                                   COA: 274088
                                                      Macomb CC: 2005-002126-NO
  ROBERT CLANCY CONTRACTING, INC., 

           Defendant,

           Cross-Defendant-Appellant, 

  and

  BAY-RAMA, INC., 

             Defendant,

             Cross-Plaintiff-Appellee. 

  _________________________________________/

  LISA FEDEWA, Personal Representative of the
  Estate of Nicholas Ryan Fedewa,
                Plaintiff-Appellee,
                                                      SC: 136096
  v                                                   COA: 274088
                                                      Macomb CC: 2005-002126-NO
  ROBERT CLANCY CONTRACTING, INC., 

           Defendant,

           Cross-Defendant-Appellee, 

  and

  BAY-RAMA, INC., 

             Defendant,

             Cross-Plaintiff-Appellant. 

  _________________________________________/

       On order of the Court, the applications for leave to appeal the February 26, 2008
  judgment of the Court of Appeals are considered. We direct the Clerk to schedule oral
                                                                                                                2

argument on whether to grant the applications or take other peremptory action. MCR
7.302(G)(1). At oral argument, the parties shall address: (1) whether the decedent was a
trespasser or an implied licensee and whether the plaintiff has established genuine issues
of material fact on this question, (2) whether the defendants owed a duty to the decedent
and, if so, whether they breached that duty, (3) whether the sand pile where the accident
occurred was an attractive nuisance and whether the plaintiff has established genuine
issues of material fact on this question, (4) whether the defendants engaged in willful and
wanton misconduct and whether the plaintiff has established genuine issues of material
fact on this question, and (5) whether the Recreational Use Act, MCL 324.73301(1), has
any applicability in this case, and if so, whether it bars the plaintiff ’s claims. The parties
shall file supplemental briefs within 42 days of the date of this order addressing the fifth
question, and they may address the other issues in this case as well, but they should avoid
submitting mere restatements of the arguments made in their application papers. The
motion for stay of trial court proceedings is GRANTED.

       KELLY, J., concurs in part and dissents in part and states as follows:

       I concur in the decision to schedule oral argument on the application. But I dissent
from that part of the order directing the parties to address “whether the recreational land
use act, MCL 324.73301(1), has any applicability in this case and, if so, whether it bars
the plaintiff’s claims.” Although this may be an interesting issue to address in the
appropriate case, it is not properly before the Court because defendant has not raised the
recreational land use act as a defense.

       WEAVER, J., joins the statement of KELLY, J.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 13, 2008                       _________________________________________
        t0610                                                                 Clerk